Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  154128                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 154128
                                                                    COA: 311625
                                                                    Wayne CC: 99-005393-FC
  JUSTLY ERNEST JOHNSON,
            Defendant-Appellant.

  ____________________________________/

          On order of the Court, the application for leave to appeal the May 31, 2016
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether the trial court abused its discretion by declining to grant a new trial
  on grounds of newly discovered evidence, in light of the testimony of Charmous Skinner,
  Jr., at the post-conviction evidentiary hearing; (2) whether, even if the defendant’s
  previous claims of new evidence are barred under MCR 6.508(D)(2), the evidence on
  which those claims were based must still be considered in determining if the new
  evidence from Charmous Skinner, Jr., makes a different result probable on retrial, see
  People v Cress, 468 Mich 678, 692 (2003); and (3) whether trial counsel rendered
  constitutionally ineffective assistance by failing to interview Charmous Skinner, Jr., or
  call him as a witness at trial.

         We further ORDER that this case be argued and submitted to the Court together
  with the case of People v Scott (Docket No. 154130), at such future session of the Court
  as both cases are ready for submission. The time allowed for oral argument shall be 20
  minutes for each side. MCR 7.314(B)(1).

        MCCORMACK, J., not participating because of her prior involvement in this case as
  counsel for a party.

        WILDER, J., not participating because he was on the Court of Appeals panel that
  decided the defendant’s motion for peremptory reversal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 1, 2017
           a1025
                                                                               Clerk